NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10430

                Plaintiff-Appellee,             D.C. No. 1:15-cr-00704-HG-2

 v.
                                                MEMORANDUM*
TYLER D.K. PACARRO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   Helen W. Gillmor, District Judge, Presiding

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Tyler D.K. Pacarro appeals from the district court’s order denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A). We have

jurisdiction under 28 U.S.C. § 1291. We vacate the district court’s order and

remand for the district court to reconsider Pacarro’s motion.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court held that Pacarro had not shown “extraordinary and

compelling” reasons warranting his release, as required by 18 U.S.C.

§ 3582(c)(1)(A)(i). In doing so, the district court appears to have relied on

U.S.S.G. § 1B1.13. After the district court’s decision, we held that “the current

version of U.S.S.G. § 1B1.13 is not an applicable policy statement for 18 U.S.C.

§ 3582(c)(1)(A) motions filed by a defendant.” United States v. Aruda, 993 F.3d

797, 802 (9th Cir. 2021) (internal quotation marks and alterations omitted). “The

Sentencing Commission’s statements in U.S.S.G. § 1B1.13 may inform a district

court’s discretion for § 3582(c)(1)(A) motions filed by a defendant, but they are

not binding.” Id.

      In light of our intervening decision in Aruda, we vacate and remand so that

the district court can reassess Pacarro’s motion for compassionate release under the

standard set forth there. We offer no views as to the merits of Pacarro’s

§ 3582(c)(1)(A)(i) motion.

      Because we remand without consideration of the documents subject to

appellant’s motion for judicial notice, we deny the motion.

      VACATED and REMANDED.




                                          2                                     20-10430